DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-21 are pending:
		Claims 1-2, 4-13 and 19-21 are rejected.
		Claim 3 has been cancelled. 
		Claims 14-18 have been withdrawn. 
		Claims 1-2, 4-5 and 19 has been amended. 
		Claim 21 is new. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/09/2022 is acknowledged.  The traversal is on the ground(s) that:
Embodiments of the invention comprise a partially isolated container providing aerobic wastewater digestion disposed within an anoxic body of liquid. The method set forth in claims 14-18 is exactly what is practiced by the system of claims 1-13 and 19-20. Claims 1 and 19, as amended, do not contain the limitation that the container of the invention have a substrate for microbial growth. Accordingly, applicant traverses.  

	This is not found persuasive because the method and apparatus are distinct inventions, the method can be practiced by a materially apparatus that does not require an anoxic wastewater body. The requirement is still deemed proper and is therefore made FINAL.
Response to Amendments
Amendments filed 07/09/2022 have been entered. Amendments to the claims overcome claim objections and §112 rejections previously set forth in non-final Office Action mailed 03/22/2022.
Amendments have necessitated new grounds of rejection under §112 and §103 using prior art of record.
Response to Arguments
Applicant’s arguments filed 07/09/2022 have been entered. Arguments were fully considered.
On page 10 of Applicant’s Arguments, Applicant argues that:
The McAnaney reference is lacking a crucial distinguishing element of the present invention: the isolated aerobic environment within the container provided by the air diffusers, the container exchanging liquid with a surrounding anoxic environment. 

The examiner cites Rapp to provide air diffusers within McAnaney's container. Rapp's disclosure is directed to a wastewater treatment system providing aerobic digestion, clarification and chlorination of wastewater. Rapp does not address the essential wastewater treatment task of denitrifying aerobically treated wastewater. 

A person of ordinary skill in the art, having both the McAnaney and Rapp references before them, would not come up with the solution provided by the present invention, that of a system that cycles wastewater from a vessel with an anoxic environment through a partially isolated container within that provides aeration, whereby the biological oxygen demand of the wastewater is reduced within the container while nitrate accumulation is minimized outside the container. Accordingly, applicant submits that the combination of references offered by the examiner does not support rejection of claims 1-13 under 35 USC §103. Reconsideration and removal of this rejection are therefore respectfully requested. 
	This argument is not persuasive because the combination of McAnaney and Rapp teaches the claimed invention. Essentially, McAnaney teaches all the claimed structure except for said air diffusers within the container. Furthermore, the system of McAnaney teaches that the treatment zone 14 aerobically treats wastewater, or alternatively treatment zone 14 may utilize anoxic process, an anaerobic process or both. Additionally, the system of McAnaney includes a treatment zone 18 which involves any one of a variety of different wastewater treatment process including either aerobic, anerobic or both processes (McAnaney, see C9/L25-35). The combination of McAnaney and Rapp teaches an aerobic environment within a container by providing the air diffusers within the container. Therefore, a system that cycles wastewater from a vessel with an anoxic environment is taught by the combination of McAnaney and Rapp. 
On pages 10-11 of Applicant’s Arguments, Applicant argues that:
The examiner rejected claims 19 and 20 under McAnaney and Rapp, further in view of Nielson (U.S. patent number 4,279,753). Nielson describes a wastewater treatment system comprising a plurality of aerobic-anaerobic bioreactor pairs in series. 

The examiner combined McAnaney and Rapp to derive a single treatment unit, a derivation with which applicant disagrees as noted above. The examiner then cited Nielson to provide a plurality of treatment units in sequence. However, none of these -10- 16/656,278Amendment and response under 37 C.F.R. §1.111references, alone or in combination, describe or suggest a sequence of treatment units all immersed in, and in fluid communication with, surrounding anoxic wastewater.  

Accordingly, applicant submits that this combination of references does
	This argument is not persuasive because the treatment units of McAnaney are capable of being immersed since said units comprises anchors and floats to adjust the positioning in the liquid. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for adjusting the processing height” as recited in claim 6. Applicant’s specification in ¶17 states the “means for adjusting the processing height” include telescoping assemblies, cog and chain, ratchet or such other means well known to those in the mechanical arts. Therefore it is interpreted that any means well known in the mechanical arts will meet this limitation.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from rejected claim 19.
	Claim 19 recites the limitation “all disposed and immersed”; wherein all the treatment units are immersed is not supported by the specification. The term “immersed” means to be completely covered in a liquid (see NPL – attached). Additionally, Applicant’s specification states that “[i]n the depicted embodiment, partially immersed in the treatment fluid and secured within the vessel (positioned as described below) is aerobic treatment unit 204” (see ¶24 of Applicant’s specification). Figs. 1-2 of Applicant’s specification shows the treatment unit partially immersed such that the vent 230 is disposed above water level 202. Furthermore, Applicant’s specification states that “side openings 228 are immersed in the wastewater fluid” (see ¶16 and ¶25 of Applicant’s specification); the side openings 228 shown in Fig. 2 is below the vent 230; therefore, Applicant’s specification does not provide sufficient support for “all…immersed” because the treatment units are partially immersed which is different than being immersed (i.e. completely covered in a liquid). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over McAnaney (USPN 5,534,141) in view Rapp (USPN 4,317,723).
	Regarding claim 1, McAnaney teaches wastewater treatment system (wastewater treatment system) (see Entire Abstract) (see Fig. 1-2), comprising: a vessel (berms 20 and floor 22 shown in Fig. 2 contain a body of water therefore McAnaney teaches a vessel) (see C5/L64-C6/L7) containing an anoxic wastewater body (“treatment zone 14 may utilize an anoxic process”; see C6/L45-55) comprising a liquid, the liquid comprising a sludge a supernatant fluid (liquid comprising sludge and supernatant fluid is an intended use), the vessel having a first interior bottom (Fig. 2, floor 22; see C6/L1-2); a treatment unit (see annotated Figs. 1-2) disposed in the anoxic wastewater body at a processing height above the first interior bottom of the vessel (the treatment unit is disposed above the interior bottom) (see annotated Fig. 2), the treatment unit comprising: a container (Fig. 2, clarifier 16; see C6/L65-67); a unit liquid inlet (Fig. 1, inlet 40; see C7/L30-35) disposed to receive the liquid into the container from the anoxic wastewater body (inlet is sized so wastewater enters the chamber) (see C7/L34-40); an air diffuser (Fig. 1, mixer 30 comprise fine bubble diffused air aerator; see C6/L35-45), the air diffuser operatively connected to a source (Fig. 1, blower 17; see C6/L35-45) of compressed gas containing oxygen; a unit gas outlet (Fig. 2, vent 93; see C12/L54-58) opening outside the anoxic wastewater body (see Fig. 2); a pump (Fig. 2, pump 33; see C7/L15-20), the pump having a pump rate (every pump in operation will inherently have a pump rate) and comprising a pump inlet (see annotated Fig. 2) and a pump outlet (see annotated Fig. 2), the pump inlet disposed within the liquid in the container (see annotated Fig. 2) and the pump outlet connecting to the anoxic wastewater body within the vessel outside the container (see annotated Fig. 2). McAnaney further discloses the air diffusers outside of the container (see Fig. 2).
Annotated Figs 1 and 2

    PNG
    media_image1.png
    548
    1152
    media_image1.png
    Greyscale

	McAnaney does not teach that said air diffusers are within the container. 
	In a related field of endeavor, Rapp teaches a sewage treatment device (see Entire Abstract) comprising air diffusers (Fig. 14, air jet diffusers 121; see C9/L45-50) within a container (Fig. 14, vessel 135; see C7/L10-20). Rapp further discloses that said vessel comprises a clarification chamber (see C6/L35-45).   
Annotated Fig. 14

    PNG
    media_image2.png
    507
    772
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (clarifier) and the air diffuser of McAnaney by rearranging said diffuser such that the diffuser is within the container (vessel) and disposed above the bottom of  the container as disclosed by Rapp because said diffuser provides the benefit of supplying the oxygen to bacteria to keep the right kind of bacteria active so sewage will be consumed by bacteria faster (Rapp, see C9/L45-57) which is desirable in McAnaney for biological solids carrying bacteria within the clarifying chamber (McAnaney, see C8/L28-33), helping to lower the concentration of sludge (McAnaney, see C8/L35-40) and for proper biodegradation and nitrification, both wastewater containing dissolved organic waste and air must come into contact with the bacteria (McAnaney, see C6/L29-35). 
	Regarding claim 2, McAnaney and Rapp teach the wastewater treatment system according to claim 1, further comprising a substrate (corresponds any material apart of the treatment unit) with a population of activated treatment bacteria (biological solids carrying bacteria settle to the bottom of the clarifying chamber and the clarifying chamber comprises a substrate (i.e. material) therefore McAnaney teaches the substrate with a population of activated treated bacteria) (McAnaney, see C7/L58-65 and Fig. 2).
	Regarding claim 4, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the unit liquid inlet (i.e. inlet 40) is further disposed to receive the supernatant fluid of the liquid in the vessel (the inlet is capable of receiving any fluid; see C7/L35-45). 
	Regarding claim 5, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the container has a second interior bottom (McAnaney, see annotated Fig. 2), the liquid in the container contains sludge settled proximate the second interior bottom (this limitation is directed to a method/process step) and the pump is further operative to deliver the sludge from the container to the anoxic wastewater body outside the container (this limitation is directed to a method/process step).
	Regarding claim 6, McAnaney and Rapp teach the wastewater treatment system according to claim 1, further comprising a means (McAnaney, Fig. 2, flotation devices 35; see C10/L55-65) (the flotation devices are interpreted to be other means in the mechanical arts) for adjusting the processing height (the flotation device will inherently adjust the height based on the level of the water in the tank) (§112f/claim interpretation).
	Regarding claim 7, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the container further comprises a liquid permeable wall (McAnaney, Fig. 1, baffle 44; see C8/L4-7) (the baffle may of a porous material which distribute the flow of wastewater) (McAnaney, see C8/L1-11) dividing the liquid within the container into a first container section (McAnaney, see zoomed in annotated Fig. 1), proximal the unit liquid inlet, and a second container section (McAnaney, see zoomed in annotated Fig. 1) in which is disposed the pump inlet, distal the unit liquid inlet.
Annotated Fig. 1 (zoomed-in)

    PNG
    media_image3.png
    774
    473
    media_image3.png
    Greyscale

	Regarding claim 8, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the pump is one of an air-operated pump (air lift pump) (McAnaney, see C7/L1-5), an electrically operated pump, a hydraulically operated pump and a pneumatically operated pump.
	Regarding claim 9, McAnaney and Rapp teach the wastewater treatment system according to claim 8, wherein the pump is air operated (air lift pump) (McAnaney, see C7/L1-5) and is an intermittent air lift pump (air lift pump) (McAnaney, see C7/L1-5) (intermittent is directed to a process/method step).
	Regarding claim 10, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the pump rate is user-adjustable (this limitation is directed to a method/process step).
	Regarding claim 11, McAnaney and Rapp teach the wastewater treatment system according to claim 1, the vessel further having an access opening (the vessel formed by berms 20 and floor 22 has an open top therefore McAnaney teaches an access opening) (McAnaney, see Fig. 2), and wherein the container is dimensioned to fit through the access opening of the vessel (McAnaney, see Fig. 2).
	Regarding claim 12, McAnaney and Rapp teach the wastewater treatment system according to claim 11.
	While McAnaney further discloses that the clarifier may have a variety of different shapes and configurations (McAnaney, see C10/L1-6), McAnaney does not explicitly teach wherein the container has a least dimension (size) smaller than 24 inches, however this is considered to be a mere change in size or dimension that is a matter of choice which a person of ordinary skill in the art would have found obvious. As of the writing of this Office Action, no demonstration of a critically of the particular size or dimension has been presented other than the conventionally obvious choice of size or dimension. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	Regarding claim 13, McAnaney and Rapp teach the wastewater treatment system according to claim 1, in which the container is fabricated of flat sheet material (clarifier walls formed by sheets) (McAnaney, see C10/L64-67).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McAnaney (USPN 5,534,141) in view of Rapp (USPN 4,317,723) and further in view of Nielson (USPN 4,279,753).
	Regarding claim 19, McAnaney teaches a system for processing liquid containing wastewater (wastewater treatment system) (see Entire Abstract) (see Fig. 1-2), comprising: a vessel (berms 20 and floor 22 shown in Fig. 2 contains a body of water therefore McAnaney teaches a vessel) (see C5/L64-C6/L7) comprising an anoxic body (“treatment zone 14 may utilize an anoxic process”; see C6/L45-55) of liquid and further comprising an airspace (an air space will inherently exist depending on the level in the vessel) above the anoxic body of liquid; a treatment unit (see annotated Figs. 1-2) disposed partially immersed (the treatment units are capable of being immersed because said units comprises floats and anchors to adjust the positioning in the liquid) within the anoxic body of liquid, each treatment unit comprising a unit inlet (Fig. 1, inlet 40; see C7/L30-35) and a unit outlet (Fig. 1, outlet 42; see C7/L30-35); a liquid pathway (see annotated Fig. 1) from the vessel into the unit inlet and out of the unit outlet into the vessel; at least one pump (Fig. 2, pump 33; see C7/L15-20) having an operational rate (every pump in operation will inherently have an operational rate) and disposed within the liquid pathway (see annotated Fig. 1), the at least one pump comprising a pump inlet (see annotated Fig. 2) proximal the unit inlet (the first pump has a pump inlet proximal unit inlet) (see Fig. 1) and a pump outlet (see annotated Fig. 2) proximal the unit outlet (the last pump has a pump outlet proximal unit outlet) (see Fig. 1); and wherein at least one unit further comprises: an air diffuser (Fig. 1, mixer 30 comprise fine bubble diffused air aerator; see C6/L35-45), the air diffuser operatively connected to a source (Fig. 1, blower 17; see C6/L35-45) of compressed gas containing oxygen; and a treatment unit gas outlet (Fig. 2, vent 93; see C12/L54-58) opening into the airspace of the vessel. 
	McAnaney further discloses the air diffusers outside of the container (see Fig. 2).
Annotated Figs. 1 and 2

    PNG
    media_image4.png
    525
    1147
    media_image4.png
    Greyscale

	McAnaney does not teach (1) said air diffusers are within the container and (2) a plurality of treatment units in sequence (series).
	In a related field of endeavor, Rapp teaches a sewage treatment device (see Entire Abstract) comprising air diffusers (Fig. 14, air jet diffusers 121; see C9/L45-50) within a container (Fig. 14, vessel 135; see C7/L10-20). Rapp further discloses that said vessel comprises a clarification chamber (see C6/L35-45).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (clarifier) and the air diffuser of McAnaney by rearranging said diffuser such that the diffuser is within the container (vessel) and disposed above the bottom of  the container as disclosed by Rapp because said diffuser provides the benefit of supplying the oxygen to bacteria to keep the right kind of bacteria active so sewage will be consumed by bacteria faster (Rapp, see C9/L45-57) which is desirable in McAnaney for biological solids carrying bacteria within the clarifying chamber (McAnaney, see C8/L28-33), helping to lower the concentration of sludge (McAnaney, see C8/L35-40) and for proper biodegradation and nitrification, both wastewater containing dissolved organic waste and air must come into contact with the bacteria (McAnaney, see C6/L29-35).	
	The combination of references does not teach (2). 
	In a related field of endeavor, Nielson teaches a wastewater treatment system (see Entire Abstract) comprising a plurality of treatment units in sequence (series) (multiple clarifier in series) (see C2/L20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McAnaney (as modified by Rapp) by duplicating the container (clarifiers) of McAnaney to provide a plurality of treatment units and arranging the plurality treatment units in sequence (series) as disclosed by Nielson because multiple units in series provide the benefit of improving settling characteristics of sludge (Nielson, see C2/L20-25) which is desirable in McAnaney for enhancing settling within the clarifier enclosure (McAnaney, see C8/L1-10). 
	Regarding claim 20, McAnaney, Rapp and Nielson teach the system according to claim 19, wherein the operational rate of the at least one pump is user-controlled (this limitation is directed to a method/process step).
	Regarding claim 21, McAnaney, Rapp and Nielson teach the system according to claim 19, wherein at least one unit comprises a substrate (corresponds any material apart of the treatment unit) with a population of activated treatment bacteria (biological solids carrying bacteria settle to the bottom of the clarifying chamber and the clarifying chamber comprises a substrate (i.e. material) therefore McAnaney teaches the substrate with a population of activated treated bacteria) (McAnaney, see C7/L58-65 and Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778